Citation Nr: 9920337	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  93-03 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to secondary service connection for a 
cardiovascular disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.

This appeal arises from a March 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
for the appealed issue.

A claim for service connection for alcohol/substance abuse 
secondary to service-connected post-traumatic stress disorder 
(PTSD) was granted by a December 1998 RO decision and is not 
before the Board in this appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's current cardiovascular disease was not 
manifested during service, and has not been linked to service 
or a service-connected disability.  


CONCLUSION OF LAW

A cardiovascular disease was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the veteran's claim was remanded 
for development and medical opinions in February 1995 and 
October 1996.  That development having been successfully 
completed, the veteran's claim has been returned to the Board 
for adjudication.

As a preliminary matter, the Board finds the veteran's claim 
plausible and capable of substantiation, and is therefore 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required in order to comply with 
the VA's duty to assist him in developing the facts pertinent 
to his claims under 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
In addition, certain chronic diseases, including 
cardiovascular disease and hypertension, may be presumed to 
have been incurred during service if they become manifest to 
a compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered for 
purposes of presumptive service connection.  38 C.F.R. 
§ 3.307(a).

Additionally, a disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for the 
degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service 
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448-50 
(1995).

The veteran's service medical records contain no evidence of 
any complaints of, treatment for, or diagnosis of any 
cardiovascular problems, including hypertension.  An October 
1968 examination report indicated that the veteran's heart 
was normal, and did not indicate either elevated blood 
pressure or hypertension.

A September 1969 VA examination report indicated the 
veteran's cardiovascular system was normal, and that his 
blood pressure was 130/70.  No hypertension was diagnosed.  

No medical evidence has been submitted showing that any 
cardiovascular or hypertensive disease was manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service and the veteran has not 
contended that such disease was present during this time.  
See 38 C.F.R. § 3.309(a).

A March 1970 VA hospitalization report indicated the 
veteran's cardiovascular system and heart were normal.  X-
rays taken in conjunction with a January 1976 VA examination 
revealed an essentially normal heart.

The medical evidence, including the October 1997 and April 
1998 VA examination reports, and the veteran's testimony 
during his February 1992 hearing indicate the veteran had 
heart attacks in May 1990 and in 1991.  He suffered his first 
attack approximately two weeks after being hospitalized at a 
VA hospital for alcohol abuse and detoxification. A September 
1990 private physician statement indicated the heart attack 
was secondary to excess alcohol consumption.

A February 1992 private physician statement indicated that, 
subsequent to the veteran's 1991 reinfarction, a cardiac 
catheterization revealed two vessel coronary artery disease, 
an antero-apical aneurysm, and depressed left ventricular 
function.  That statement also indicated that 
hypercholesterolemia, PTSD, and heavy alcohol consumption 
were present.

Coronary artery disease (CAD), status post two myocardial 
infarctions, was diagnosed on a March 1992 VA cardiovascular 
examination.  In the examiner's opinion, although physical or 
emotional stress may play a role in CAD, the main etiologic 
factors, by far, were atherosclerosis and blood clotting.

A July 1995 VA cardiovascular examination report contained an 
impression of CAD, status post two myocardial infarctions, 
with depressed left ventricle function, documented by a 1990 
cardiac catheterization.  Currently the veteran had stable 
Class II to III anginal symptoms.  Reportedly, the etiology 
of the veteran's CAD was clearly the result of 
atherosclerotic disease which, in his case, was a result of 
tobacco abuse and hypercholesterolemia.  According to the 
examiner, although there was no connection between PTSD and 
atherosclerotic heart disease, there was a cause and affect 
relationship between emotional distress and coronary artery 
thrombosis, which could have resulted in his acute myocardial 
infarction.  The veteran reportedly had a fair to good long 
term prognosis if he modified his risk factors, i.e., 
cigarette cessation and control of hypercholesterolemia.

An October 1997 VA cardiovascular examination report included 
diagnoses of CAD and hypertension.

An April 1998 cardiovascular examination report contains 
diagnoses of CAD, status post myocardial infarction in 1990.  
The examiner's opinion was that the etiology of the CAD was 
the result of atherosclerosis, which was secondary to tobacco 
use, hypercholesterolemia, and hypertension.  The examiner 
also indicated that, in his opinion, there had been no 
association between PTSD and CAD.  The way by which 
atherosclerosis formed was as a result of a plaque forming in 
an artery because of deposition of cholesterol, and it was 
usually seen in patients with hypercholesterolemia, tobacco 
use, and hypertension.  The veteran had all three factors.  
However, emotional stress was also known to cause an increase 
in lipids and also an increased in norepinephrine levels, 
which were again predisposers in causing vaso spasms and 
occlusion of vessels.  The examiner indicated it was not 
likely that the veteran's CAD was caused by his PTSD.

In summary, the March 1992 and July 1995 medical opinions 
essentially state that stress might or may be a factor in 
causing CAD.  Generally the probative value of medical 
evidence is based upon the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  

Service connection may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; see 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a 
"yes" or "no" answer to the question of whether there is a 
causal relationship between emotional stress associated with 
service connected post-traumatic stress disorder and the 
later development of hypertension is "non-evidence"); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran may have been having some symptoms of 
multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative).

By contrast, the VA examiner who concluded in April 1998 that 
the veteran's CAD was not related to his PTSD indicated 
conclusively that while stress might cause vaso spasms and 
occlusion of vessels, the underlying cause of the veteran's 
CAD was due to plaque forming in an artery because of 
deposition of cholesterol, usually seen in patients with 
hypercholesterolemia, tobacco use, and hypertension, and that 
the veteran had all three factors.  That examiner also 
indicated he had thoroughly reviewed the veteran's claims 
file, had examined the veteran, and had considered the 
arguments for and against stress from PTSD causing the 
veteran's CAD in reaching his conclusion.  

The relationship of the veteran's service-connected 
disability and a non-service connected disability is not 
susceptible to informed lay observation, and thus, for there 
to be credible evidence of such a relationship, medical 
evidence is required.  See, e.g., Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996) (PTSD and drug and alcohol abuse).  
Therefore, the veteran's own opinion is not credible 
("satisfactory") evidence that his service-connected PTSD 
caused his CAD.  As a layman, the veteran is not qualified to 
offer an opinion as to such matters; such testimony would 
only be probative if it were provided by a medical 
professional.  See Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  

The Board also notes that the veteran has submitted a 
treatise excerpt concerning mental disorders to aid his 
claim.  With regard to whether a medical article or treatise 
evidence satisfies the nexus element for a well-grounded 
claim, the Court has held that such evidence, standing alone, 
is sufficient to well ground a claim if it discusses generic 
relationships with a degree of certainty such that, under the 
facts of the specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  See Wallin v. West, 11 
Vet. App. 509, 513 (1998); Sacks v. West, 11 Vet. App. 314, 
317 (1998).  Generally, it is necessary to provide medical 
evidence that is specific with regard to the causal link 
between a veteran's past and present disabilities.  In the 
present case, the published medical authorities are too 
general and inconclusive, and do not provide the requisite 
medical evidence demonstrating a causal relationship between 
cardiovascular disease and PTSD.  See also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996).

Under the circumstances, after weighing all the evidence, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for CAD as secondary to PTSD.  In reaching this 
conclusion, the Board has considered the doctrine of 
reasonable doubt, as set forth in 38 U.S.C.A. § 5107(b).  
However, since the preponderance of the evidence is against 
the veteran's claim, the doctrine of resolving reasonable 
doubt in the veteran's favor when the evidence is in 
equipoise or evenly matched is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).







ORDER

Entitlement to secondary service connection for 
cardiovascular disease is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

